
	

113 S244 ES: To amend the Energy Policy Act of 2005 to modify the Pilot Project offices of the Federal Permit Streamlining Pilot Project.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		113th CONGRESS
		1st Session
		S. 244
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To amend the Energy Policy Act of 2005 to
		  modify the Pilot Project offices of the Federal Permit Streamlining Pilot
		  Project.
	
	
		1.Pilot Project offices of Federal Permit
			 Streamlining Pilot ProjectSection 365 of the Energy Policy Act of 2005
			 (42 U.S.C. 15924) is amended by striking subsection (d) and inserting the
			 following:
			
				(d)Pilot project officesThe following Bureau of Land Management
				Offices shall serve as the Pilot Project offices:
					(1)Rawlins Field Office, Wyoming.
					(2)Buffalo Field Office, Wyoming.
					(3)Montana/Dakotas State Office,
				Montana.
					(4)Farmington Field Office, New Mexico.
					(5)Carlsbad Field Office, New Mexico.
					(6)Grand Junction/Glenwood Springs Field
				Office, Colorado.
					(7)Vernal Field Office,
				Utah.
					.
		
	
		
			Passed the Senate
			 June 19, 2013.
			
			Secretary
		
	
	
	
